Title: To George Washington from George Bryan, 27 May 1778
From: Bryan, George
To: Washington, George


                    
                        Sir
                        In Council Lancaster [Pa.] May 27th 1778
                    
                    As there now appears to be a happy prospect of your Excellencys regaining, in a short time, the possession of the City of Philadelphia, and there is reason to apprehend that the provocations which have been given by some of the inhabitants of that City may have excited a spirit of revenge in the minds of their insulted and abused countrymen, which if not restrained in time may in the end be attended with very  mischievous consequences, and possibly, involve many innocent people in dreadful calamities; this Council think the measures, necessary to be taken to prevent the disorders which may arise upon the army and the people of the state re-entering the city, worthy of your Excellencys attention for a few moments, and therefore trouble you with this intimation of our apprehensions: At the same time assuring you that this Council will consider the exertions which you may find necessary for such a purpose, as a favour done to the state. I am with the greatest respect Your Excellencys very humble servant
                    
                        Geo. Bryan, Vice president
                    
                